           Case 1:21-cv-01103-NONE-SAB Document 9 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     JANE DOE,                                          Case No. 1:21-cv-01103-NONE-SAB
11
                    Plaintiff,                          ORDER RE STIPULATION TO EXTEND
12                                                      TIME FOR DEFENDANT TIMOTHY
             v.                                         BEACH TO RESPOND TO COMPLAINT
13
     DERRAL ADAMS, et al.,                              ORDER REQUIRING PARTIES TO
14                                                      ADDRESS READINESS FOR
                    Defendants.                         SCHEDULING CONFERENCE AND NEED
15                                                      FOR MOTION TO FILE
                                                        PSEUDONYMOUSLY
16
                                                        (ECF No. 7)
17

18

19          On August 19, 2021, a stipulation was filed extending the time for Defendant Timothy

20 Beach to file a responsive pleading until October 14, 2021, to allow for the investigation of the

21 merits of the case. (ECF No. 7.) The Court finds good cause to approve the stipulated request.

22 The scheduling conference is set in this matter for October 19, 2021 and the joint scheduling

23 report is due one week prior. If the parties do not expect to be in a position to move forward

24 with the scheduling conference, they shall file a joint request to continue the scheduling

25 conference on or before the date the joint scheduling report is due. The parties shall also address

26 the need for a motion to file pseudonymously in the scheduling report and be prepared to address
27 such motion at the scheduling conference.

28 / / /


                                                    1
              Case 1:21-cv-01103-NONE-SAB Document 9 Filed 08/20/21 Page 2 of 2


 1              Pursuant to the stipulation of the parties, and finding good cause, IT IS HEREBY

 2 ORDERED that:

 3              1.       Defendant Timothy Beach shall file a pleading responsive to the complaint on or

 4                       before October 14, 2021;

 5              2.       If the parties are not in a position to move forward with the October 19, 2021

 6                       scheduling conference, they shall file a joint request to continue the scheduling

 7                       conference on or prior to the date the joint scheduling report is due; and

 8              3.       The parties shall address the need for a motion to file pseudonymous pleadings in

 9                       the scheduling report.1

10
     IT IS SO ORDERED.
11

12 Dated:            August 20, 2021
                                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25
     1
         Plaintiff did not file a motion to file pseudonymous pleadings in this action. The parties should be prepared to
26 address this issue, and be prepared to set a filing date and briefing schedule for such motion, if opposed, or file an
     unopposed motion that satisfies the applicable legal standards. See Fed. R. Civ. P. 10(a); Doe v. Kamehameha
27 Schools (“Kamehameha Schools”), 596 F.3d 1036, 1042 (9th Cir. 2010); Does I thru XXIII v. Advanced Textile
     Corp. (“Advanced Textile Corp.”), 214 F.3d 1058, 1067 (9th Cir. 2000).
28


                                                                 2
